Citation Nr: 1707959	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a loss of the sense of smell.  

4.  Entitlement to service connection for a sleep disorder.  

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities for the period from July 28, 2010 through September 29, 2015.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  

In July 2015, the Board of Veterans' Appeals (Board) denied entitlement to service connection for bilateral knee disorders, a loss of the sense of smell, and migraine headaches.  The Board remanded the issues of entitlement to service connection for a sleep disorder and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders for further development.  

In November 2015, the VA Appeals Management Center (AMC) in Washington, D.C. granted a total disability evaluation based on individual unemployability due to service connected disorders effective September 30, 2015.  The AMC confirmed and continued the denial of entitlement to individual unemployability benefits for the period from July 28, 2010 through September 29, 2015.  The AMC also confirmed and continued the denial of service connection for a sleep disorder.  Thereafter, those issues were returned to the Board for further appellate consideration.  

In April 2016, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand and vacated the Board's July 2015 with respect to the issues of entitlement to service connection for bilateral knee disorders, a loss of the sense of smell, and migraine headaches.  The Court remanded the case to the Board for action consistent with the terms of the joint motion.

After reviewing the claims file, the Board is of the opinion that further development of the record is warranted prior to further appellate consideration.  


REMAND

The Veteran claims entitlement to service connection for bilateral knee disorders, a loss of the sense of smell, and migraine headaches.  During the course of the appeal the Veteran stated that he experienced a loss of his sense of smell as early as 1970 or 1983, that chronic headaches began during service and had persisted thereafter, and that he had knee problems beginning in service and since.  

The Veteran is competent to make statements as to the onset and continuity of his symptoms, because they are subject to observation by a layman.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is, however, no evidence to suggest that he is competent by training or experience to diagnose any pathology causing those disorders.  The question of an etiologic relationship between his current problems and any incident during his service involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009).  The Veteran's statements are, however, sufficient to schedule a VA examination to determine the nature and etiology of his claimed disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has held numerous jobs since service.  In a memorandum associated with the record in October 2010 and in 1973 reports associated with VA education benefits, it was noted that the Veteran received law enforcement training as a cadet at the New York City Police Academy.  He also reported that since December 1985 he had worked for the New York City Housing Preservation and Development Division of Code Enforcement.  From December 1985 to November 1988, the Veteran was a Housing Inspector, and from November 1988 to June 1991 and from November 1993 he worked for the Narcotic Control Unit as a Community Coordinator.  From November 1991 to November 1993 he worked for the Security and Bonded Maintenance Corporation as a Driver Assistant and Dispatcher Office Aide.  

An October 1975 VA examination shows that from January 1970 to November 1972, the appellant worked as a bank clerk in New York City, and that from November 1971 to March 1973, he worked as a security guard for the Department of Social Services in New York City.  The report also shows that from May 1973 to September 1975, he worked as a security guard at the Department of Health and Hospitals in New York City.  

In an undated United States Postal Form 2488, Authorization for Medical Report, received for the claims file on May 22, 1979, the Veteran authorized the VA to release his medical records from the VA office at 252 7th Avenue, New York, New York.  While VA responded with a January 1982 medical statement to the United States Postal Service, no actual VA medical records were sent.

During a December 2010 VA psychiatric examination, the Veteran reported that he had worked for the Post Office for seven years and that he had worked for VA for a total of perhaps nine years.  

Records from the Veteran's employment, such as the reports of pre-employment examinations, could help substantiate the appellant's claims, however, they have not been associated with the claims file

During a September 2015 VA examination, the Veteran reported that he was scheduled to have a sleep study on October 27, 2015.  A copy of that study has not been associated with the claims folder.  

The Veteran seeks entitlement to a total disability evaluation based on individual unemployability due to service connected disorders for the period from July 28, 2010 through September 29, 2015.  That issue is inextricably intertwined with the outcome of his service connection claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  To date, however, the Veteran has not had a comprehensive review of his record with respect to his claim for a total disability evaluation based on individual unemployability due to service connected disorders.  

In light of the foregoing, the Board finds this case in need of further development prior to further appellate consideration.  Accordingly, the case is REMANDED to the Agency of Original Jurisdiction for the following action:

1.  Ask the Veteran for the names, addresses and dates of treatment for all health care providers (VA and non-VA) who have treated him since service for knee disorders, the loss of the sense of smell, and/or migraine headaches.  This should include but is not limited to any VA treatment in New York City in the early 1970s.

When those actions have been completed, request copies of those records from all health care providers/medical facilities identified by the Veteran to include any VA treatment in the early 1970s, and a copy of the report of a sleep study that was scheduled for October 27, 2015.

2.  Ask each of the Veteran's employers since service for copies any company medical records, including pre-employment examinations.  In particular, ask for that information with respect to his cadet training at the New York City Police Academy in 1973, as well as his employment at the New York City Housing Preservation and Development Division of Code Enforcement, the United States Postal Service, and VA.  

3.  With respect to records requested in directives 1 and 2 above, any failure to respond or a negative reply to any request must be noted in writing and associated with the Veteran's claims folder.

If the records are held by an entity associated with the Federal government, efforts to obtain those records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

If the requested records are unavailable, and are not held by a Federal government entity notify the appellant and his representative in accordance with pertinent provisions of the Veterans Claims Assistance Act of 2000.

4.  When the actions in directives 1 and 2 have been completed, schedule the Veteran for VA examinations to determine the nature and etiology of any diagnosed knee disorder, loss of a sense of smell, and/or headaches.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

The claims folder and a copy of this remand must be made available to the examiners for review, and the examiners must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If an additional examination is necessary for a just resolution of the claim of entitlement to service connection for a sleep disorder, such an examination should also be scheduled.  

Following the examinations, the VA examiners must opine whether it is at least as likely as not (at least a 50/50 chance) that any diagnosed knee disorder, loss of the sense of smell, headaches, and/or sleep disorder are related to any incident in service.  The examiners must provide a fully explanatory rationale for any opinion offered with references to the evidence of record which support any opinion submitted.  

With respect to all scheduled VA examinations, a copy of the notice informing the Veteran of the date, time, and location of the examinations must be associated with the claims folder.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2016). 

5.  When the actions in directives 1, 2 and 4 have been completed, have the file reviewed by a VA physician to assess the overall impact of the Veteran's service-connected disabilities on his ability to work between July 28, 2010 through September 29, 2015.  

Following that review the VA physician must opine whether it is at least as likely as not that the appellant's service connected disorders alone precluded all forms of substantially gainful employment that are consistent with his education and occupational experience.  The Veteran's age must not be considered.  The examiner must provide a fully explanatory rationale for any opinion offered with references to the evidence of record which support any opinion submitted.

6.  When the foregoing actions have been completed, undertake any other indicated development.  Then readjudicate the claims  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The Veteran need take no action until he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


